Title: [April 6. 1776.]
From: Adams, John
To: 


      April 6. 1776. Congress resumed the consideration of the Report, from the Committee of the whole, and the same being twice read, and debated by paragraphs, was agreed to. These Resolutions are on the Journal, and amount to something. They opened the Ports and sett our Commerce at Liberty: But they were far short of what had been moved by Members from Massachusetts, Maryland and Virginia. There is one Resolution I will not omit.
      Resolved that no Slaves be imported into any of the thirteen Colonies.
      I will not omit to remark here, the manifest Artifice, in concealing in the Journal the Motions which were made and the Names of the Members who made them, in these daily Committees of the whole. The Spirit of a Party which has been before exposed can alone Account, for this Unfairness.
      Resolved that the Remainder of the report be postponed.
      
      A Letter from General Washington of the 27th. of March. And a Letter from Brigadier General Heath being received and read,
      Resolved that the Letter from General Washington, with the Papers inclosed, be referred to a Committee of the whole Congress.
     